2022 IL App (1st) 191112-U
                                             No. 1-19-1112
                                        Order filed May 4, 2022
                                                                                         Third Division


 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________
                                                IN THE
                                  APPELLATE COURT OF ILLINOIS
                                           FIRST DISTRICT
 ______________________________________________________________________________
 THE PEOPLE OF THE STATE OF ILLINOIS,                             )   Appeal from the
                                                                  )   Circuit Court of
           Plaintiff-Appellee,                                    )   Cook County
                                                                  )
     v.                                                           )   No. 18 CR 7384
                                                                  )
 KENNARD DANIELS,                                                 )   Honorable
                                                                  )   James B. Linn,
           Defendant-Appellant.                                   )   Judge presiding.



           JUSTICE BURKE delivered the judgment of the court.
           Justices McBride and Ellis concurred in the judgment.

                                               ORDER

¶1        Held: We reverse defendant’s convictions for unlawful use of a weapon by a felon,
                possession of a controlled substance and possession of cannabis and vacate his
                sentences where the police lacked probable cause to arrest him and thus, his pretrial
                motion to quash arrest and suppress evidence should have been granted.

¶2        Following a stipulated bench trial, the trial court found defendant Kennard Daniels guilty

of unlawful use of a weapon by a felon, possession of a controlled substance and possession of

cannabis. The court sentenced him to five years’ imprisonment, three years’ imprisonment and
No. 1-19-1112

180 days in jail, respectively, all to be served concurrently. On appeal, defendant contends that the

police lacked probable cause to arrest him and thus, the court erred in denying his pretrial motion

to quash arrest and suppress evidence. We agree that the police lacked probable cause to arrest

defendant and that his motion to suppress should have been granted. Because the State would be

unable to convict him at a new trial upon remand without the suppressed evidence, we must reverse

his convictions outright and vacate his sentences.

¶3                                      I. BACKGROUND

¶4     The Chicago police arrested defendant for soliciting unlawful business, a Chicago

Municipal Code violation. Chicago Municipal Code § 10-8-515(a) (added Apr. 1, 1998).

Following his arrest, defendant was charged with unlawful use of a weapon by a felon, possession

of a controlled substance, possession of cannabis with intent to deliver and soliciting unlawful

business. Later, his charges were superseded by a grand jury indictment. The grand jury charged

defendant with armed violence, several counts of unlawful use of a weapon by a felon and

aggravated unlawful use of a weapon, a violation of the Firearm Owners Identification Card Act

(430 ILCS 65/0.01 et seq. (West 2018)), and multiple drug-related offenses. In relevant part for

this appeal, Count IX alleged that defendant committed the offense of delivery of a controlled

substance, and Count XII alleged that defendant committed the offense of possession of cannabis

with intent to deliver. Prior to trial, defendant filed a motion to quash his arrest and suppress the

evidence therefrom, contending that the police arrested him without probable cause to believe that

he had committed an offense.

¶5     At the hearing on defendant’s motion, Chicago Police Detective Matthew Scanlan testified

that, at around 8 p.m. on April 27, 2018, he began conducting surveillance on an intersection in

Chicago where a sandwich shop was located by watching the feed from a pod camera. The footage

                                                -2-
No. 1-19-1112

from the pod camera was published for the trial court and admitted into evidence. According to

the video, at around 8:30 p.m., defendant exited the sandwich shop along with a woman named

Karen McFall. Defendant held a plastic bag, the size of one from a grocery store. Both he and

McFall briefly paced around the entrance of the sandwich shop while looking up and down the

street. There were several people walking on the sidewalk. Soon thereafter, defendant and McFall

appeared to stop an unknown man, who had been walking on the sidewalk. Defendant looked as

if he engaged the man in a brief conversation and then used his cell phone to point toward McFall,

who was standing right next to him. At the hearing, Detective Scanlan testified that the feed from

the pod camera did not include audio, so he could not hear any conversation, if there was one,

between defendant and the unknown man.

¶6     Back in the video, defendant put the cell phone toward his ear and walked around McFall.

The unknown man seemed to reach into his right pants pocket and subsequently engaged in a hand-

to-hand transaction with McFall. Neither what the man possibly gave McFall nor what McFall

gave the man was ascertainable from the video. At the hearing, Detective Scanlan testified that the

object McFall gave the unknown man was “the size of a dime,” though he could not identify the

object. Thereafter, the man walked away while McFall put something into her long cardigan-like

sweater. Lastly, defendant entered the sandwich shop with McFall trailing him. The entire video

lasted 40 seconds.

¶7     After witnessing what Detective Scanlan believed to be McFall’s hand-to-hand transaction

with the unknown man, Detective Scanlan ceased conducting surveillance and informed Chicago

Police Officer Joseph Rizzi about his observation. Those two along with another officer converged

on the intersection near the sandwich shop, where Detective Scanlan and Officer Rizzi observed

defendant standing inside of the shop. Officer Rizzi approached defendant, and although Officer


                                               -3-
No. 1-19-1112

Rizzi did not have an arrest warrant or search warrant, he arrested defendant for soliciting unlawful

business. After taking defendant into custody, Officer Rizzi searched defendant and his

belongings. In a plastic bag recovered from defendant, Officer Rizzi found a box of live 9

millimeter rounds. Additionally, Officer Rizzi discovered a handgun located in defendant’s

waistband. In defendant’s pants pocket, Officer Rizzi recovered 14 bags of suspected cannabis and

2 bags of suspected heroin. While Officer Rizzi initially testified that his search of defendant was

performed pursuant to officer safety, he later testified that the search was not performed for officer

safety reasons, but rather as incident to defendant’s arrest for soliciting unlawful business.

¶8     Detective Scanlan further testified that he conducted surveillance that night for

approximately an hour and during that time, he did not observe defendant and McFall separate.

However, he conceded that, at times, defendant and McFall were not in the surveillance video at

the same time. Additionally, Detective Scanlan acknowledged that he only observed one hand-to-

hand transaction and that neither he nor his partners detained the unknown man who had been

given an object by McCall. Lastly, Detective Scanlan stated that he did not observe defendant

flagging down vehicles or pedestrians, did not observe him yelling any drug slang to anyone, and

did not observe any evidence of defendant possessing a weapon before he was arrested.

¶9     After the evidence was presented at the hearing, defendant argued that his conduct of

pointing his cell phone toward McCall was ambiguous and did not rise to the level of probable

cause to arrest him for soliciting unlawful business. Defendant therefore posited that the evidence

recovered from him should be suppressed. After argument, the trial court found that the officers

testified credibly and noted that the surveillance video “speaks for itself.” It asserted that the

officers might have actually “understated” what they observed because, to the court, it looked like

a “probable drug transaction taking place.” As a result, the court did not find any fourth amendment


                                                -4-
No. 1-19-1112

violation when the officers briefly “detain[ed]” defendant and “search[ed] him on the scene.” The

court therefore denied his motion to quash arrest and suppress evidence.

¶ 10   Thereafter, defendant filed a motion to reconsider, arguing that Officer Rizzi did not briefly

detain him but rather arrested him without a warrant or probable cause. The court observed that it

had watched the surveillance footage and heard the officers’ testimony. The court asserted that,

“[w]hether [the officers] had probable cause to believe drug dealing was taking place, they thought

he was soliciting.” According to the court, based on the video, it “saw what looked like a drug

transaction.” And in light of the officers’ testimony, their “concern,” their “very brief detention”

of defendant, the “contraband found on him” and the fact that the officers did not “tak[e] him to

another location,” the court still found no fourth amendment violation. Consequently, the court

denied defendant’s motion to reconsider.

¶ 11   Following the denial of his motion to reconsider, defendant proceeded by way of a

stipulated bench trial, which included adopting the evidence from his suppression hearing.

Additionally, the parties stipulated to the chain of custody of the evidence recovered from

defendant after his arrest and to crime lab analysis determining that one item recovered from him

tested positive for 0.2 grams of heroin and another item tested positive for 10.3 grams of cannabis.

Lastly, the parties stipulated that defendant had previously been convicted of armed robbery.

¶ 12   Ultimately, the trial court found defendant not guilty of armed violence, but guilty of all

the other weapons-related offenses, which merged into a single conviction for unlawful use of a

weapon by a felon (Count II). Additionally, on Count IX, which had charged defendant with

delivery of a controlled substance, the court found him guilty of the lesser-included offense of

possession of a controlled substance. Lastly, on Count XII, which had charged defendant with




                                               -5-
No. 1-19-1112

possession of cannabis with intent to deliver, the court found him guilty of the lesser-included

offense of possession of cannabis, a misdemeanor.

¶ 13   Defendant filed a motion for new trial, contending that the trial court erred in its ruling on

his motion to suppress, but the court denied the motion. The case proceeded to sentencing, where

the court sentenced defendant to five years’ imprisonment for unlawful use of a weapon by a felon,

three years’ imprisonment for possession of a controlled substance and 180 days in jail for

possession of cannabis, all to be served concurrently. Defendant unsuccessfully filed a motion to

reconsider his sentence. This appeal followed.

¶ 14                                      II. ANALYSIS

¶ 15                                  A. Motion to Suppress

¶ 16   Defendant contends that the trial court erred in denying his motion to quash arrest and

suppress evidence where the police lacked probable cause to arrest him. Specifically, defendant

argues that his equivocal, entirely innocuous action of pointing his cell phone at McFall did not

justify the police arresting him, especially because the police never determined what McFall gave

the unknown man.

¶ 17    “An arrest executed without a warrant is valid only if supported by probable cause.”

People v. Grant, 2013 IL 112734, ¶ 11. Probable cause to arrest exists when the facts known to

the officer at the time of the arrest would lead a reasonable person to believe the arrestee had

committed a crime. Id. “The existence of probable cause depends upon the totality of the

circumstances at the time of arrest,” including the officer’s factual knowledge coupled with his or

her law enforcement experience. Id. Whether probable cause exists is determined by common

sense considerations, and the standard is the probability of criminal activity, not proof beyond a

reasonable doubt. Id.

                                                 -6-
No. 1-19-1112

¶ 18   In this case, Officer Rizzi arrested defendant for violating a Chicago municipal ordinance

that prohibited soliciting unlawful business. “[P]robable cause for arrest may be based on a

violation of a municipal ordinance.” Id. ¶ 10. Under section 10-8-515 of the Chicago Municipal

Code, which is titled “Soliciting unlawful business,” no one “may: (i) stand upon, use or occupy

the public way to solicit any unlawful business; or (ii) interfere with or impede any pedestrian or

anyone in a vehicle on the public way, for the purpose of soliciting any unlawful business.”

Chicago Municipal Code § 10-8-515(a) (added Apr. 1, 1998). The Chicago Municipal Code

defines “unlawful business” as “any exchange of goods or services for money or anything of value,

where the nature of the goods or services, or the exchange thereof, is unlawful,” including “the

illegal sale of narcotics.” Id. § 10-8-515(b). Further, soliciting may be accomplished by “words,

gestures, symbols or any similar means.” Id. Although defendant was eventually charged and

convicted with multiple drug-related offenses, all that is required in the probable cause context

“are facts sufficient to lead a reasonably cautious person to believe that the arrestee solicited

unlawful business in violation of section 10-8-515” of the Chicago Municipal Code. Grant, 2013

IL 112734, ¶ 22. As such, “the traditional indicia of drug possession or sales” is not required. Id.

¶ 19   In a motion to quash arrest and suppress evidence, the defendant has the initial burden of

proof. People v. Little, 2021 IL App (1st) 181984, ¶ 60. If the defendant makes a prima facie

showing of an unconstitutional arrest, the burden then shifts to the State to show his warrantless

arrest was based on probable cause. Id. The ultimate burden of proof, however, remains with the

defendant. Id. During a suppression hearing, the trial court is responsible for determining the

credibility of the witnesses, weighing the evidence, and drawing reasonable inferences therefrom.

People v. Williams, 2016 IL App (1st) 132615, ¶ 32. As such, we apply a two-part standard of

review when examining the court’s ruling on a motion to suppress. People v. Almond, 2015 IL


                                                -7-
No. 1-19-1112

113817, ¶ 55. We afford great deference to the court’s findings of fact and will reverse them only

if they are against the manifest weight of the evidence. Id. But we review the ultimate legal ruling

as to whether the evidence should be suppressed de novo. Id. To this end, in the instant case, the

chief factual finding that the trial court made was that the officers testified credibly, a finding that

defendant does not contest. Moreover, the court noted that the critical evidence, the surveillance

footage, spoke “for itself.” As such, there is no actual dispute over the court’s factual findings,

meaning for all intents and purposes, our review of the court’s ruling on defendant’s motion to

suppress is de novo.

¶ 20   In reviewing the trial court’s ruling in this case, we must discuss our supreme court’s

decision in Grant, 2013 IL 112734, as it involved the very same municipal ordinance at issue in

this case. There, a police officer sitting in an unmarked police vehicle observed the defendant

standing in front of the entrance to a housing complex in an area known for copious amounts of

drug sales. Id. ¶ 4. The officer observed the defendant yell “ ‘dro dro’ ” to a passing vehicle, slang

which the officer knew based on his experience to mean that the defendant was selling cannabis.

Id. After making this observation, the officer and his partners arrested the defendant for solicitation

of unlawful business. Id. ¶ 5. Upon searching the defendant, the officers recovered suspected

cannabis and cocaine. Id. The defendant was eventually charged with two drug-related offenses.

Id. ¶ 3. Prior to trial, he filed a motion to quash his arrest and suppress the evidence therefrom,

arguing that the police lacked probable cause to arrest him. Id. ¶¶ 4, 6. The trial court denied his

motion, but the appellate court reversed. Id. ¶¶ 6-7.

¶ 21   The case then reached our supreme court, where it found that, when the officer observed

the defendant offer cannabis for sale to a passing vehicle using drug slang, the officer witnessed

the defendant “commit[] the offense of solicitation of unlawful business in violation” of the


                                                 -8-
No. 1-19-1112

Chicago Municipal Code. Id. ¶ 15. Consequently, the court concluded that the officer had probable

cause to arrest the defendant. Id. The court also went on to note that the defendant’s presence in

an area known for frequent drug sales was another factor contributing to the existence of probable

cause. Id. ¶ 18. The court accordingly reversed the appellate court and affirmed the judgment of

the trial court. Id. ¶ 25. Additionally, in People v. Neal, 2011 IL App (1st) 092814, ¶¶ 12-13, 16,

which predated Grant, this court held similarly that an experienced police officer’s observation of

an individual in a public place “yelling ‘blows,’ ” a slang term referring to the sale of heroin, to

passersby was probable cause to arrest that individual for soliciting unlawful business in violation

of the Chicago ordinance. Grant and Neal are the only two published decisions involving probable

cause and the offense of soliciting unlawful business.

¶ 22   The facts in Grant and Neal are notably different than the facts of the instant case. Because

the officers in Grant and Neal understood the defendants’ comments to be offering to sell drugs to

passersby, it was indisputable that the officers had probable cause to believe they had committed

the offense of solicitation of unlawful business because they actually observed the defendants

committing that offense. In this case, in contrast to Grant and Neal, all defendant did was possibly

engage an unknown man in a conversation—an uncertain fact given Detective Scanlan’s admission

that he had no audio capabilities while conducting surveillance using a pod camera—and then

point his cell phone toward McFall. She then engaged the man in a single hand-to-hand transaction,

where she gave him a small, dime-sized unknown object. Given that Detective Scanlan could not

hear the possible conversation between defendant and the unknown man, it is entirely possible that

defendant had an innocent explanation for gesturing toward McFall. “Although furtive movements

may be considered justification for performing a warrantless search when coupled with other

circumstances tending to show probable cause [citations], looks, gestures, and movements taken


                                               -9-
No. 1-19-1112

alone are insufficient to constitute probable cause to search since they may be innocent [citation].”

People v. Creagh, 214 Ill. App. 3d 744, 747-48 (1991). Defendant’s actions by themselves were

insufficient to lead a reasonably cautious person to believe that he had solicited unlawful business.

¶ 23   Though defendant’s actions alone were insufficient to support probable cause, we cannot

view his actions in isolation. Based on the surveillance video, which showed defendant and McFall

exiting the sandwich shop together, pacing around outside together and then eventually proceeding

into the sandwich shop together, they were almost assuredly associated with one another. But still,

McFall’s lone hand-to-hand transaction of an unknown object would not support probable cause

to believe she committed any drug-related offense, as the State posits, because this court has

previously noted that “[a] single transaction of unidentified objects does not support probable

cause to believe that a drug transaction has occurred.” People v. Trisby, 2013 IL App (1st) 112552,

¶ 15 (citing People v. Oliver, 368 Ill. App. 3d 690, 697-98 (2006); People v. Holliday, 318 Ill.

App. 3d 106, 111 (2001); People v. Moore, 286 Ill. App. 3d 649, 653 (1997)). Even viewing

defendant and McFall’s actions together, they were insufficient to support probable cause that he

solicited unlawful business.

¶ 24   As noted, “the traditional indicia of drug possession or sales” was not required for the

police to possess probable cause that defendant solicited unlawful business in violation of the

Chicago municipal ordinance. Grant, 2013 IL 112734, ¶ 22. Still, though, facts beyond what they

observed defendant and McFall doing were necessary to support probable cause in this case

because the police did not observe him actually committing the offense, such as by yelling drug

slang to passersby. See id. ¶¶ 15, 21-22 (the police were not required to have the traditional indicia

of drug possession or sales where officers observed the defendant offering drugs for sale by

shouting “ ‘dro, dro,’ ” thus “witness[ing] him commit[] the offense of solicitation of unlawful


                                                - 10 -
No. 1-19-1112

business”). For instance, there was no testimony that defendant stood in an area known for frequent

drug sales. See id. ¶ 18 (the defendant’s “presence in a known high-crime area” is “one factor

contributing to [a] probable cause” analysis). There was no evidence that the police had an

independent basis, such as an informant’s tip, to believe defendant was soliciting unlawful

business. See People v. Marcella, 2013 IL App (2d) 120585, ¶ 29 (noting that another factor in a

probable cause analysis is whether the police had an “independent basis, such as an informant’s

tip or a pattern of drug smuggling ***, to believe that a crime had been committed”). There was

no evidence that, when the officers approached defendant, he did anything out of the ordinary with

his hands, pants or pockets. See Creagh, 214 Ill. App. 3d at 747 (observing that “furtive

movements may be considered justification for performing a warrantless search when coupled with

other circumstances tending to show probable cause”). There was also no evidence that defendant

attempted to flee upon seeing the police approach. See People v. Jones, 196 Ill. App. 3d 937, 956,

(1990) (“It is well established that a defendant’s flight from police can be considered as an

additional factor in determining probable cause.”).

¶ 25   All defendant did was hang around a sandwich shop for around an hour and then direct an

unknown man toward McFall with his cell phone. As noted, the soliciting component of soliciting

unlawful business may be accomplished through gestures (see Chicago Municipal Code § 10-8-

515(b) (added Apr. 1, 1998)) and defendant’s actions could be consistent with him soliciting

unlawful business. But, given the evidence of only one hand-to-hand transaction, defendant’s

actions at the time equally could have had an innocuous purpose. While repetition of an isolated

act that may appear innocuous is unnecessary to support probable cause “where the police possess

more specific information that a crime is being committed” (Grant, 2013 IL 112734, ¶ 17),

defendant’s isolated act was not buttressed by any specific information known by the police that


                                              - 11 -
No. 1-19-1112

he was soliciting unlawful business, especially because no one knew what McFall gave the

unknown man.

¶ 26   Nevertheless, the State posits that Illinois courts have never conditioned probable cause in

narcotics cases on prior visual identification of a narcotic substance. In doing so, the State cites to

People v. Rucker, 346 Ill. App. 3d 873 (2003), abrogated on other grounds by People v. Ayres,

2017 IL 120071. However, in Rucker, although officers were not able to visually identify any

drugs, they did observe the defendant engage in four different transactions in which he “accept[ed]

money from four different individuals in exchange for something that he removed from his jacket

pocket.” Id. at 888. And thus, the sheer volume of transactions alone made “it unlikely that the

transactions were innocent exchanges.” Id. In the present case, however, only one exchange

occurred, that exchange did not involve defendant and the police did not observe money exchange

hands. Therefore, the circumstances in Rucker are not present in this case.

¶ 27   In sum, based on the circumstances in this case, the police lacked probable cause to believe

defendant solicited unlawful business in violation of the Chicago Municipal Code. Although it is

possible that defendant’s conduct would have supported a brief detention pursuant to Terry v.

Ohio, 392 U.S. 1 (1968), the police did not stop defendant pursuant to Terry. Rather, the police

arrested defendant immediately upon approaching him. As such, we need not discuss whether the

facts supported such a Terry stop. Because defendant was arrested without a warrant and without

probable cause, all of the evidence recovered from him, including the firearm, the ammunition and

the various drugs, must be suppressed as the fruit of an unlawful arrest. See People v. Horton,

2019 IL App (1st) 142019-B, ¶ 85. And without the suppressed evidence, the State would be unable

to convict defendant at a new trial upon remand, requiring us to reverse his convictions outright

and vacate his sentences. See People v. Freeman, 2021 IL App (1st) 200053, ¶ 12. Having reversed


                                                - 12 -
No. 1-19-1112

defendant’s convictions on this basis, we need not address the remaining contention of error in his

brief.

¶ 28                                    III. CONCLUSION

¶ 29     For the foregoing reasons, we reverse defendant’s convictions and vacate his sentences.

¶ 30     Reversed and vacated.




                                               - 13 -